Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 2,
2015.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-15-00211-CV


  FLEMING & ASSOCIATES, L.L.P. (N/K/A FLEMING, NOLEN & JEZ,
           L.L.P.) AND GEORGE FLEMING, Appellants

                                       V.

 DON JACKSON, JEFFREY W. CHAMBERS, AND WARE, CHAMBERS,
              LEE & CHAMBERS, L.L.P., Appellees

                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-53135

              MEMORANDUM                        OPINION
      This is an appeal from a dismissal order signed February 24, 2015. See Tex.
Civ. Prac. & Rem. Code Ann. § 27.008(b) (West 2015). On March 25, 2015,
appellants filed an unopposed motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, this appeal is ordered dismissed. Appellants’ related appeal
against another group of defendants, Charles Kirklin, Stephen Kirklin, Paul
Kirklin, and the Kirklin Law Firm, P.C. (n/k/a Kirklin Soh, L.L.P.), docketed under
our appellate case number 14-15-00238-CV, remains pending before the court.

                                 PER CURIAM

Panel consists of Justices Boyce, McCally, and Donovan.




                                         2